Citation Nr: 1812922	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-34 527 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diverticulitis. 


REPRESENTATION

Veteran represented by:	Robert E. Norton, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In March 2015, the Board granted the Veteran's claim for diverticulum of the esophagus, therefore such issue has been granted in full and is no longer before the Board. 

In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record on appeal.  At the hearing, the Veteran withdrew the issue of diverticulitis of the colon and stated that while he had sought service connection for diverticulum of the esophagus, which had been granted, the RO had misinterpreted his claims for diverticulitis of the colon, which he did not wish to pursue. 

The Board notes that there are other issues still pending; however, such will be handled in a separate decision.


FINDINGS OF FACT

At the October 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to service connection for diverticulitis of the colon.






CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement to service connection for diverticulitis of the colon have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the October 2017 Board hearing before the undersigned, the Veteran withdrew from appeal the issue of entitlement to service connection for diverticulitis of the colon.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


